DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
 
2.	Claims 2-21 are pending.  Claims 2, 8, and 15 are independent.  Claim 1 is canceled.  Claims 2, 6, 8, 13, 15 and 20 are currently amended.  Amendments to the claims are accepted.

Response to Arguments

3.	The nonstatutory double patenting for claims 1-20 based on U.S. Patent No. 9,800,540 is removed due to the approval of a terminal disclaimer filed on 7/14/22. 

4.	Applicant's arguments regarding rejection of Claims 2-12 under 35 U.S.C. §103 have been considered; however, they not persuasive.

	Applicant’s argument “A. The combined references fail to teach or suggest “causing, based on sending the device identifier, a determination of an address element associated with the user device”” is not persuasive based on new ground(s) of rejections necessitated by the amendments. 

	In responding to Applicant’s argument “B. The motivation to combine the references is not supported”, Examiner respectfully disagrees.  Hulten discloses or teaches a detection module or server only detecting a user device being compromised and restricting access to the compromised user device [para. 4-5].  Hulten does not discloses or teaches providing, by the detection module or server, remedy service to fix the compromised user device.  However, Choe discloses or teaches sending, by a server, address of a server which provides remedy service to a client device which is determined to be non-compliant or compromised [para. 48-51, 78].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Hulten’s detection module or server to further comprise Choe’s providing remedy service.  The motivation to combine Hulten and Choe is to provide a simplified remediation process for a user device that has been identified not in compliance with the security policy [Choe para. 5-6]; and therefore, the motivation to combine the references is supported.










Claim Objections
The amended claim 2 is objected to because of the amended claim reciting “receiving, by the user device based on and the address element, a service identifier that indicates a server associated with a service provider, wherein the service provider is associated with the user device” (emphasis added).  The word “and” has been mistakenly left in the amended claim and should be removed.

Similarly, the amended claim 8 is objected to because of the amended claim reciting “receiving, by the user device based on and the address element, a remediation service identifier that indicates a server associated with a service provider, wherein the service provider is associated with the user device” (emphasis added).  The word “and” has been mistakenly left in the amended claim and should be removed.

The amended claim 15 is also objected to because of the amended claim reciting “causing, based on sending the device identifier, a determination of an address element associated with the apparatus” (emphasis added).  The word “causing” should be replaced with the verb “cause” to go along with “the apparatus to” previously recited in the claim.

  Appropriate correction is required.




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hulten (US PG Pub. 2009/0006575) in view of Miller (US PG Pub.2009/0140035) and further in view of Choe (US PG Pub. 2007/0143392).
As regarding claim 2, Hulten discloses A method, comprising: 
sending, by a user device, a device identifier associated with the user device [para. 43-44; transmitting, by a user device client, network addresses assigned to the user device included collection of information that represents suspicious behavior associated with the user device];
Hulten does not explicitly disclose causing, based on sending the device identifier, a determination of an address element associated with the user device.  However, Miller discloses it [para. 30; determining a network address of the mobile device based on the identifier of the mobile device].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Hulten’s system to further comprise the missing claim features, as disclosed by Miller, in order to access network content on the web [Miller para. 30].
Hulten and Miller do not explicitly disclose receiving, by the user device based on the address element, a service identifier that indicates a server associated with a service provider, wherein the service provider is associated with the user device.  However, Choe discloses it [para. 6, 8, 31-35, 49-50, and 73-78; receiving address of a server, e.g. url, from which the client may obtain information concerning remediation].
It would have been obvious to one of ordinary skill in the art at the time the effective filing of the invention to modify Hulten and Miller’s system to further comprise the missing claim features, as disclosed by Choe, in order to provide a simplified remediation process for a user device that has been identified not in compliance with the security policy [Choe para. 5-6].

As regarding claim 3, Hulten, Miller and Choe further discloses The method of claim 2, wherein the device identifier comprises information indicating one or more of a manufacturer, a model, a type of device, and a class of the user device [Hulten para. 64; network address of user device group/class, e.g. user devices used within a household, an organization, etc], the method further comprising determining, based on a user identifier associated with the user device, the service identifier [Choe para. 8, 31, 33; remediation provided to a specific user].

As regarding claim 4, Hulten, Miller and Choe further discloses The method of claim 2, wherein the service identifier comprises a uniform resource locator of the server associated with the service provider [Choe para. 49 and 78-79; url].
As regarding claim 5, Hulten, Miller and Choe further discloses The method of claim 2, wherein the service identifier is stored at a domain name system server [Choe para. 49 and 78-79; url].

As regarding claim 6, Hulten, Miller and Choe further discloses The method of claim 2, wherein the address element comprises one or more of an Internet protocol address, a network address, or an Internet address [Miller para. 31; URL or link to a web page].

As regarding claim 7, Hulten, Miller and Choe further discloses The method of claim 2, further comprising receiving, based on the service identifier, data directing the user device to a service location [Choe para. 49 and 51; the url directing the user to a location to obtain remediation].

As regarding claim 8, Hulten, Miller and Choe discloses A method, comprising: 
sending, by a user device, a user identifier associated with the user device [Hulten para. 43-44; transmitting, by a user device client, network addresses assigned to the user device included collection of information that represents suspicious behavior associated with the user device]; 
causing, based on sending the device identifier, a determination of an address element associated with the user device [Miller para. 30; determining a network address of the mobile device based on the identifier of the mobile device]; and
receiving, by the user device based on the address element, a remediation service identifier that indicates a server associated with a service provider, wherein the service provider is associated with the user device [Choe para. 6, 8, 31-35, 49-50, and 73-78; receiving address of a server, e.g. url, from which the client may obtain information concerning remediation].

As regarding claim 9, Hulten, Miller and Choe further discloses The method of claim 8, wherein the user identifier comprises an internet protocol address [Hulten 44-45].

As regarding claim 10, Hulten, Miller and Choe further discloses The method of claim 8, wherein the remediation service identifier is stored as a text record [Choe para. 33 and 49; url is stored as text].

As regarding claim 11, Hulten, Miller and Choe further discloses The method of claim 8, wherein the remediation service identifier comprises a uniform resource locator associated with an online remediation service [Choe para. 49 and 78-79; url].
As regarding claim 12, Hulten, Miller and Choe further discloses The method of claim 8, wherein the remediation service identifier is stored by a domain name system server [Choe para. 33 and 49; url is stored on a server].

As regarding claim 13, Hulten, Miller and Choe further discloses The method of claim 8, wherein the address element comprises one or more of an Internet protocol address, a network address, or an Internet address [Miller para. 31; URL or link to a web page].

As regarding claim 14, Hulten, Miller and Choe further discloses The method of claim 8, further comprising receiving, based upon the remediation service identifier, data directing the user device to a remediation service [Choe para. 49 and 51; the url directing the user to a location to obtain remediation].

As regarding claim 15, Hulten, Miller and Choe discloses An apparatus, comprising: 
one or more processors [Hulten para. 77]; and 
a memory comprising processor executable instructions [Hulten para. 77] that, when executed by the one or more processors, cause the apparatus to: 
send a user identifier associated with the apparatus [Hulten para. 43-44; transmitting, by a user device client, network addresses assigned to the user device included collection of information that represents suspicious behavior associated with the user device];
cause, based on sending the device identifier, a determination of an address element associated with the apparatus [Miller para. 30; determining a network address of the mobile device based on the identifier of the mobile device]; and 
receive, based on the address element, a remediation service identifier that indicates a server associated with a service provider, wherein the service provider is associated with the apparatus [Choe para. 6, 8, 31-35, 49-50, and 73-78; receiving address of a server, e.g. url, from which the client may obtain information concerning remediation].

As regarding claim 16, Hulten, Miller and Choe further discloses The apparatus of claim 15, wherein the user identifier comprises an internet protocol address [Hulten 44-45].

As regarding claim 17, Hulten, Miller and Choe further discloses The apparatus of claim 15, wherein the remediation service identifier is stored as a text record [Choe para. 33 and 49; url is stored as text].

As regarding claim 18, Hulten, Miller and Choe further discloses The apparatus of claim 15, wherein the remediation service identifier comprises a uniform resource locator associated with an online remediation service [Choe para. 49 and 78-79; url].

As regarding claim 19, Hulten, Miller and Choe further discloses The apparatus of claim 15, wherein the remediation service identifier is stored by a domain name system server [Choe para. 33 and 49; url is stored on a server].

As regarding claim 20, Hulten, Miller and Choe further discloses The apparatus of claim 15, wherein the address element comprises one or more of an Internet protocol address, a network address, or an Internet address [Miller para. 31; URL or link to a web page].

As regarding claim 21, Hulten, Miller and Choe further discloses The apparatus of claim 15, wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to receive, based on the remediation service identifier, data directing the apparatus to a remediation service [Choe para. 49 and 51; the url directing the user to a location to obtain remediation].

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG P TRUONG/
Examiner, Art Unit 2433   


/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433